DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 19 October 2021.  As directed by the amendment: claims 1, 4, 7 & 8 have been amended, no claims have been cancelled, and claim 10 has been added.  Thus, claims 1-10 are presently pending in this application.
Applicant’s amendments have overcome the objections and 35 U.S.C. 112(b) rejections set forth in the previous action. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 6 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hay et al. (US 2016/0025085; cited in prior action; hereafter Hay).
Regarding claim 1, Hay discloses (figs. 1-2H; especially fig. 1) a pressure compensation device (including at least 1400) designed for underwater applications (para. 30) and configured to seal a housing (including 1212 & 1222; i.e. ambient seawater is sealed from entering the housing at least by bladder 1620 and piston 1520 of the device 1400) with respect to a surrounding seawater region, said housing forming a fluid region (e.g., including at least region indicated at 1296 within the housing), the pressure compensation device comprising:
at least one accumulator (1600) with a flexible wall region (1620); and 
at least one piston accumulator (1500) with a displaceable piston (1520), 
wherein the pressure compensation device is configured to raise a pressure level of the fluid region at least to the ambient pressure prevailing in the seawater region (i.e. the piston accumulator is configured to balance the suction circuit pressure to external ambient fluid pressure [para. 59, lines 11-12]; further compensator 1300 then transmits pressure from the suction circuit to the fluid region in the housing [para. 35, lines 1-6]; and it is disclosed that the housing may be further pressurized relative to the suction circuit pressure [para. 35, lines 8-11]), 
wherein the pressure compensation device is constructed in two stages in such a way that the at least one accumulator (1600) and the at least one piston accumulator (1500) are arranged in series (as shown in fig. 1).

Regarding claim 2, Hay discloses the additional limitation wherein the at least one accumulator (1600) with the flexible wall region includes one of a diaphragm accumulator and a bladder accumulator. In particular, Hay discloses that the accumulator (1600) with the flexible wall region includes a bladder accumulator (1620; para. 31, lines 2-4; para. 48, lines 2-4). 
claim 3, the pressure compensation device of Hay further comprises: at least one compression spring (1515) configured to load the piston (1520) of the piston accumulator (para. 32, lines 6-8, 11-14). 

Regarding claim 6, Hay discloses the additional limitation wherein an interspace (including 1530, 1598, and 1610) is defined by the at least one accumulator with the flexible wall region and by the at least one piston accumulator, the interspace filled with a transmission medium (1596). See paragraph 49, lines 5-12.

Regarding claim 10, Hay discloses the additional limitation wherein the at least one spring (1515) loads the piston in a direction towards increasing the pressure level of the fluid region.
In particular, as best understood, the spring is configured to urge the piston to adopt a nominal / balanced position during operation (e.g. figs. 2E & 2F; see para. 66, lines 2-4, para. 70). As such, if pressure in the suction circuit drops (e.g., fig. 2D), the piston moves away from the neutral position toward the suction circuit, compressing the spring; the spring thus loading the piston in a direction towards lowering the pressure level of the fluid region (para. 42). However, if pressure in the suction circuit rises (e.g. fig. 2G), the piston moves away from the neutral position and away from the suction circuit, placing the spring in tension (e.g., extending the spring; see para. 71, lines 5-7 & para. 73, lines 4-5); the spring thus loading the piston in a direction towards increasing the pressure level of the fluid region. 
As a result, the device of Hay reads on the additional limitation wherein the at least one spring loads the piston in a direction towards increasing the pressure level of the fluid region, at least when pressure in the suction circuit rises above the balanced operating pressure.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hay as applied to claim 1 above, and further in view of Dorr (US 2006/0075892; cited in prior action).
Regarding claim 4, Hay does not explicitly disclose the additional limitation wherein the pressure compensation device comprises a displacement transducer configured to monitor a position of the piston of the piston accumulator.
Dorr teaches (figs 1-3) a piston accumulator comprising a piston (3) and a displacement transducer (i.e. a pair of Hall Effect sensors 51; see abstract & para. 21) configured to monitor a position of the piston. In particular, Dorr suggests that such an arrangement provides “simple and reliable monitoring of the operating state of the accumulator during operation” (para. 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pressure compensation device of Hay by providing a displacement transducer configured to monitor a position of the piston of the piston accumulator, in view of the teachings of Dorr, to enable monitoring of the operating state of the piston accumulator during operation (as suggested by Dorr), or otherwise as the use of a known technique (i.e., providing a displacement transducer configured to monitor a position of a piston of a piston accumulator, as in Dorr) to improve a similar device (the piston accumulator of Hay) in the same way (e.g., enabling simple and reliable monitoring of the operating state of the accumulator position during operation). 
claim 5, Hay does not explicitly disclose the additional limitation wherein the piston of the piston accumulator comprises a plurality of downstream sealing devices.
Dorr teaches (figs 1-3) a piston accumulator comprising a piston (3) having a plurality of downstream sealing devices (i.e., piston seals 25). Dorr further suggests that these are “of a design customary in piston-type accumulators” (para 17, lines 12-15). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pressure compensation device of Hay such that piston of the piston accumulator comprises a plurality of downstream sealing devices (i.e. piston seals), in view of the teachings of Dorr, to prevent fluids from bypassing the piston (as is customary in piston accumulators, as suggested by Dorr), or otherwise as the use of a known technique (i.e., providing a piston of a piston accumulator with a plurality of downstream sealing devices, e.g., pistons seals, as in Dorr) to improve a similar device (the piston accumulator of Hay) in the same way (e.g., mitigating against leakage past the piston).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hay as applied to claim 1 above, and further in view of Dinkel et al. (US 2003/0075225; cited in prior action; hereafter Dinkel).
Regarding claim 7, Hay further discloses that the at least one accumulator (1600) has a flexible bladder (1620), and that the accumulator housings may be configured as hollow cylinders (i.e. the accumulator housings are each shown as hollow in fig 1; in fig. 3, as indicated at 3400, it can be seen that the piston accumulator housing is cylindrical with flat ends, while the bladder accumulator housing appears cylindrical with hemispheric ends).
Hay does not explicitly disclose the additional limitations wherein the pressure compensation device is configured as a hollow cylinder in which the at least one accumulator includes an inner accumulator that has a flexible bladder forming the flexible wall region and the 
Dinkel teaches (fig. 1) a pressure compensation device comprising a hollow housing (1, as shown), an inner accumulator (incl. 6 & 13) having a flexible wall region (6), the inner accumulator surrounded by an outer accumulator (7 / 8) formed by a piston accumulator (as shown). 
Dinkel suggests that, by providing the piston and flexible accumulators in the same housing such that the piston accumulator radially surrounds the flexible accumulator, “extremely compact constructions of the subject matter of the present invention are achieved” (para. 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pressure compensation device of Hay such that the pressure compensation device is configured as a hollow cylinder in which the at least one accumulator includes an inner accumulator having a flexible bladder forming the flexible wall region and the at least one piston accumulator includes an outer accumulator surrounding the inner accumulator, in view of the teachings of Dinkel, to enable the device to be realized in a more compact form factor (as suggested by Dinkel), or otherwise as the use of a known technique (i.e., configuring a pressure compensator device having a flexible wall accumulator and a piston accumulator in series such that the flexible wall accumulator is an inner accumulator surrounded by the piston accumulator as an outer accumulator, within the same hollow housing, as in Dinkel) to improve a similar device (the pressure compensation device of Hay, having a flexible wall accumulator and piston accumulator in series) in the same way (e.g., a reduction in size / reduction in number of parts required, etc.).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hay in view of Luenberger (US 2,958,795; cited in prior action).
Regarding claim 9, Hay discloses (fig. 1) a device which, in its normal and usual operation, reads on a method of using a pressure compensation device (e.g. pressure compensation device 1400) comprising: 
pressurizing at least one fluid-filled housing (i.e. housing 1200 [200 in fig. 1] including 1212 & 1222, filled with fluid 1296) for one of a motor, a pump, and a cylinder compensator (housing portion 1212 being for motor 1210 & housing portion 1222 being for pump 1220) with the pressure compensation device at least to the ambient pressure prevailing in a surrounding seawater region (see below), the pressure compensation device including at least one accumulator (1600) with a flexible wall region (1620) and at least one piston accumulator (1500) with a displaceable piston (1520), wherein the pressure compensation device is constructed in two stages in such a way that the at least one accumulator and the at least one piston accumulator are arranged in series (as shown in fig. 1).
Regarding the limitation wherein the at least one fluid-filled housing is pressurized with the pressure compensation device “at least to the ambient pressure prevailing in a surrounding seawater region”, Hay discloses that the device and housing are surrounded by a seawater region (see fig. 1; para. 2; para. 29, lines 1-8; para. 30). Hay further discloses that the piston accumulator is configured to balance the suction circuit pressure to external ambient fluid (i.e. seawater) pressure (para. 59, lines 11-12), compensator 1300 transmits pressure from the suction circuit to the fluid region in the housing (para. 35, lines 1-6); and, finally, Hay discloses that the housing may be further pressurized relative to the suction circuit pressure (para. 35, lines 8-11). 
Hay further states that the pump and motor may be “fluidly and/or mechanically connected…with one another” (para. 37, lines 3-5) and that “a single housing may surround both elements” (para. 37, lines 6-7).

Luenberger teaches (fig. 1) a submersible motor (10; i.e. an electric motor; see col. 2, lines 16-21) comprising a hydraulic actuating shaft (24) for the electric motor, which is configured to drive a pump (col. 2, lines 26-32), and a fluid-filled housing (including 12, 14 & 16; fluid-filled: col. 2, lines 50-52) which serves to enclose each of the electric motor and the shaft. It is noted that the fluid-filled housing may be considered a housing “for a hydraulic actuating shaft of an electric motor” as the shaft for the electric motor is indeed provided inside the housing. 
Luenberger also teaches a pressure compensation device (e.g. 60) configured to equalize the pressure within the housing (e.g., in space 52) with a surrounding ambient fluid pressure (col. 3, lines 12-13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the device of Hay such that the motor is an electric motor comprising a hydraulic actuating shaft for mechanically connecting the motor to the pump within the fluid-filled housing, in view of the teachings of Luenberger, as the use of a known technique (i.e. providing a submersible motor for a pump as an electric motor with a hydraulic actuating shaft for connecting to the pump, as in Luenberger) to improve a similar device (i.e. the submersible pump / motor arrangement of Hay) in the same way (e.g. resulting in an electrically-powered, shaft-interconnected pumping arrangement known to be suitable for use in submersed applications, as shown by Luenberger), especially considering that Hay suggests a mechanical connection between the motor and pump. 
As modified above to include a hydraulic actuating shaft connecting the motor and the pump within the combined fluid-filled housing, the fluid-filled housing may then be seen as reading on the limitation of “at least one fluid-filled housing for a hydraulic actuating shaft of one of an electric motor, a pump, and a cylinder compensator”, such that the device of Hay, in its 
As a result, all of the limitations of claim 9 are met or are otherwise rendered obvious. 

Claim 10 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hay as applied to claim 3 above, and further in view of Williams (US 2,085,777; cited in PTO-892 provided 23 July 2021).
Regarding claim 10, while Hay is seen as reading on the limitation of claim 10 wherein the at least one spring loads the piston in a direction towards increasing the pressure level of the fluid region (as described above), to promote compact prosecution in the event that is not seen as being the case, the following alternative teaching is provided.
Williams teaches (e.g. fig. 1) a pressure compensation device (incl. at least piston 30 & spring 33) designed for underwater applications (see seawater at 36; page 1, left column, line 15: “sub-sea”) and configured to seal a housing (incl. 17, 18) with respect to the surrounding seawater region, said housing forming a fluid region (incl. at least 28), the pressure compensation device comprising a piston accumulator (incl. piston 30), at least one compression spring (33) configured to load the piston of the piston accumulator, wherein the at least one compression spring loads the piston in a direction towards increasing the pressure level of the fluid region (page 2, left column, lines 2-16). 
Williams subsequently explains (page 2, left column, lines 17-48) that, by such a configuration, the pressure in the housing is equal to the ambient pressure plus the spring pressure, so that water cannot leak into the housing (i.e., where water might pass into the housing, the water would encounter fluid at a greater pressure that the water itself, preventing passage). 

Such a modification would have been otherwise obvious as the use of a known technique (providing a hydrostatic pressure compensation piston accumulator with a compression spring configured to load the piston in a direction towards increasing the pressure level of an internal fluid region, as in Williams) to improve a similar device (i.e., the hydrostatic pressure compensation device of Hay, having a piston accumulator) in the same way (e.g., as above, ensuring the fluid region pressure is always greater than ambient hydrostatic pressure, preventing undesired water ingress at potential leakage points). 
As a result, the limitations of claim 10 are alternatively met. 
Allowable Subject Matter
Claim 8 is allowed. 
Response to Arguments
Applicant's arguments filed 19 October 2021 have been fully considered but they are not persuasive. 
With respect to applicant’s general argument that Hay (US 2016/0025085 A1) does not disclose a pressure compensation device that raises the pressure to at least the ambient pressure, this argument is not found persuasive. As set forth in the grounds of rejection for claim 1, Hay discloses that the piston accumulator (1500) is configured to balance the suction circuit pressure to external ambient fluid pressure (para. 59, lines 11-12), while further compensator 1300 transmits pressure from the suction circuit to the fluid region in the housing (see para. 35, 
Turning to the specific arguments therein, applicant suggests that “the purpose of the compensator is to reduce the pressure increase that occurs as the pump is lowered from the surface to a subsea depth (See, e.g., Hay paragraph [0059].)”. This is not found to be persuasive at least because the cited paragraph of Hay does not state that the purpose of the pressure compensator is to “reduce the pressure increase that occurs as the pump is lowered…”. Rather, the cited paragraph merely explains that equipment lowered would experience a substantial pressure increase, and that such systems may be encumbered by such pressure changes. As understood, then, the purpose of the invention of Hay is not necessarily to reduce the pressure increase as argued, but rather to enable such equipment to accommodate / compensate for such changes. 
Applicant then argues, “This is achieved via the spring (1515), which acts against the pressure force of the ambient fluid such that the pressure of the suction fluid, and thus the pressure of the lubricating fluid, is less than the pressure of the ambient fluid. (See Hay paragraph [0040] and FIG. 1). This argument is also not found to be persuasive for at least the following reasons:
First, the applicant’s assertion that the spring “acts against the pressure force of the ambient fluid such that the pressure of the suction fluid, and thus the pressure of the lubricating fluid, is less than the pressure of the ambient fluid” is not supported by the text of the reference. In particular, cited paragraph 40 merely explains that “a spring and a separator in a spring 
Conversely, Hay explicitly discloses that the piston “may move to balance suction circuit pressure to external ambient fluid pressure” (para. 59, lines 11-12), and explains that the purpose of the spring is to keep the piston at a nominal (i.e. balanced) position (see para. 42, 44, 45, 70) so that the stored fluid volume is sufficient to act as a capacitor during startup and shutdown. In other words, as best understood, when at a nominal position, the spring does not substantially provide a force on the piston; instead, when the pressure in the suction circuit changes (e.g. a large, transitory pressure drop during startup; a large, transitory pressure spike during shutdown), the spring is configured to provide a restoring force to the piston directed back to the nominal position. 
When pressure in the suction circuit drops (e.g., during startup, FIG. 2D), the piston is urged from the nominal position towards the suction circuit, compressing the spring. In this particular condition, the spring would act against the piston in a direction against the ambient fluid pressure, as suggested by the applicant, but only until the pressure drop condition has passed and the suction circuit pressure reaches steady state (FIG. 2E; para. 66). 
When pressure in the suction circuit spikes (e.g., during shutdown, FIG. 2G), the piston is urged from the nominal position away from the suction circuit, extending the spring (i.e., placing the spring in tension, as understood; see para. 71, lines 5-7: “a force from water hammer effects may overcome stiffness of spring 2515 and thereby expand a volume of suction fluid chamber 2510.”), the spring then returns the piston back to the nominal position after the pressure spike has passed (FIG. 2H, para. 73, lines 4-5). In this particular condition, the spring would act against the piston in a direction with the ambient fluid pressure (i.e. in a direction 
If the spring were configured to function as asserted by the applicant (that is, always in a direction forcing the piston against the ambient pressure) then, in the event of water hammer during shutdown, the water hammer would not have to “overcome the stiffness” of the spring to expand the chamber, as the spring would already be biased towards expanding the chamber; and the spring would be unable to return the piston back to the nominal / intermediate position after such an event, as disclosed. Further, the function stated in paragraphs 44 & 70, wherein the spring is configured to be stiff enough not to move during ordinary, small rapid pressure changes during operation, only makes sense if the spring is configured to keep the piston at such an intermediate / nominal position as explained. Otherwise, if the spring were configured to constantly bias against the ambient pressure, any pressure increase in the suction circuit would tend to move the piston (as this pressure change would act with, rather than against, such a spring). 
In summary, as best understood, the piston compensator of Hay is configured to balance (i.e., equalize) the suction circuit pressure with the ambient fluid pressure, the spring of said compensator configured to keep the piston in a nominal / intermediate position during operation (and to return the piston to such a position following pressure changes during startup / shutdown), the additional compensator is configured to maintain a pressure differential between the fluid region (i.e. the lubrication fluid) and the suction circuit such that the fluid region is pressurized relative to the suction circuit. As a result, the suction circuit pressure is raised to the ambient pressure via the pressure compensation device, and the fluid region is maintained, via the additional compensator 1300, pressurized relative to the suction circuit. Therefore, the pressure compensation device is configured to raise a pressure level of the fluid region at least to the ambient pressure prevailing in the seawater region, via the suction circuit and additional compensator, meeting the limitation of the claim. 

As a result, the grounds of rejection under 35 U.S.C. 102 and 103 set forth in the previous office action have been maintained, except where amended as necessitated by the applicant’s amendments. 
Claim 10 was newly added and is rejected for the reasons set forth in the grounds of rejection under 35 U.S.C. 102 and/or 103 in the body of this Office Action. 
Conclusion
Applicant's amendment necessitated the new or amended grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753     

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753